Exhibit 10.32

Abaxis
1320 Chesapeake Terrace, Sunnyvale, CA 94089
Phone 408-734-0200
Fax 408-734-2874

 

 

June 9, 1997

 

Dr. Rama Ramanujam
Pharmacia Biotech
Molecular Biology Reagents Division
2202 North Bartlett Avenue
Milwaukee, WI 53202

Dear Rama:

My sincere apologies for the delay in sending you this letter. I understand from
our discussions in February, 1997, and your follow-up letter of March 4, 1997,
that Pharmacia Biotech is requesting to expand our current license agreement
pursuant to clause 2.2 to include viral DNA/RNA (Human Immunodeficiency Virus
and Hepatitis Virus) and Human Leukocyte Antigen (HLA) allele typing.

In our meeting in February, 1997, we explored possible financial terms that an
expansion in the field of use may be mutually attractive and beneficial. We have
also had additional internal discussions on the subject. For purposes of
clarification and discussion only, I am communicating the specific terms that
Abaxis, Inc., is proposing for the expansion of field of use:

The expanded fields of use shall include viral DNA/RNA (Human Immunodeficiency
Virus and Hepatitis Virus) and Human Leukocyte Antigen (HLA) allele typing;

The licenses granted in the expanded fields of use shall be non- exclusive;

The terms for the expanded field of use shall be a separate rider agreement to
the original agreement;

The royalty rate shall be [***] of Net Sales of Licensed Products in the new
fields of use. Payment details shall follow those of the original agreement.

I communicated these terms to you previously in our telephone conversation in
April, 1997. Please be informed that these terms represent the basic framework
for the expanded coverage of the license agreement and are non-binding, subject
to further changes as details of the agreement are finalized.

I shall await your response to these proposed terms. When all the basic terms
are mutually agreed upon, our legal consul will expedite preparation of the new
agreement. I believe this proposal reflects our common understanding at this
point. I look forward to a favorable response.

Sincerely,

By /s/ Daniel Wong

Daniel Wong, Ph.D.

Vice President

Development

 

 

*** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

 

 




--------------------------------------------------------------------------------


